        Case 2:20-cv-00293-SAB    ECF No. 65   filed 09/16/21   PageID.598 Page 1 of 2



 1                                                                         FILED IN THE
                                                                       U.S. DISTRICT COURT

 2                                                               EASTERN DISTRICT OF WASHINGTON



 3                                                                Sep 16, 2021
                                                                      SEAN F. MCAVOY, CLERK
 4
 5
 6                            UNITED STATES DISTRICT COURT
 7                      EASTERN DISTRICT OF WASHINGTON
 8
 9 SASHA JAIDYN KARSTEN,
10               Plaintiff,                        No. 2:20-CV-00293-SAB
11               v.
12 McDOUGALL & SONS,                               ORDER DISMISSING CASE
13               Defendant.
14
15         Before the Court is the parties’ Stipulation and Order of Dismissal, ECF No.
16 64. The parties stipulate that the above-captioned action should be dismissed.
17 Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), the Court accepts the stipulation of
18 dismissal and dismisses this case.
19 //
20 //
21 //
22 //
23 //
24 //
25 //
26 //
27 //
28 //

     ORDER DISMISSING CASE # 1
      Case 2:20-cv-00293-SAB     ECF No. 65    filed 09/16/21   PageID.599 Page 2 of 2



 1        Accordingly, IT IS HEREBY ORDERED:
 2        1.    The above-captioned matter is DISMISSED with prejudice. Each
 3 party is responsible for their own costs and fees.
 4        IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
 5 this Order, provide copies to counsel, and close the file.
 6        DATED this 16th day of September 2021.
 7
 8
 9
10
11
                                         Stanley A. Bastian
12                               Chief United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER DISMISSING CASE # 2
